DETAILED ACTION
In response to communication filed on 10 August 2020, this is the first Office Action of the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because abstract must be as concise as the disclosure permits, preferably not exceeding 150 words in length. The abstract submitted for the current application exceeds 150 words and therefore the abstract is objected. 
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
[0043] of the specification mentions “in order to identify every binary every binary structure of the file” should read as --in order to identify every binary structure of the file-- as it appears to be a typographical error. 
Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement filed on 8 January 2021 has not been fully considered because: 
The publication ID for the document number 2018/033793 A1 does not seem to be correct since the publication number should have 11 digits and therefore this document has not been considered. 
It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any 

Claim Objections
Claims 3, 11 and 13 are objected to because of the following informalities:  
Claim 3 recites “The method of claim 1” should read as “The method of claim 2” since claim 3 refers to “the first structural signature” and “the second structural signature” that are introduced in claim 2. It appears to be a typographical error and may cause antecedent basis issues. 
Claim 13 recites “The system of claim 11” should read as “The system of claim 12” since claim 13 refers to “the first structural signature” and “the second structural signature” that are introduced in claim 12. It appears to be a typographical error and may cause antecedent basis issues.
Claim 11 recites “provide an indication of an identity of the known hardware and/or software for the one or more files upon a determination that the multimedia file matches one of the plurality of profile structural signatures; receiving at least one multimedia file for analysis; identifying a file format for the at least one multimedia file; determining whether the file format is that of a supported multimedia file; parsing the at least one multimedia file to separate structural elements from the at least one multimedia file; generating at least one multimedia profile structural signature for the at least one multimedia file; determining a percentage match of the generated at least one multimedia profile structural signature with the plurality of profile structural signatures of the database; and providing an indication of the known hardware and/or software of at least one of the plurality of profile structural signatures when the least one of the plurality 
Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-9, 11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2020/0314125 A1, hereinafter “Hall”) in view of McMillan (US 2015/0181269 A1, hereinafter “McMillan”).

Regarding claim 1, Hall teaches
A method of performing a forensic analysis of a multimedia file, comprising the steps of: (see Hall, [0072] “The method can also include”; [0020] “forensic system identifies and analyzes atomic components”; [0027] “some types of analysis modules may be configured to parse various types of attachments, such as text (*.TXT), binary (*.JPG, *.GIF, *.PNG, *.EXE)”; 
providing a system including: (see Hall, [0017] “describes systems and techniques”). 
one or more processors; and (see Hall, [0057] “computing device, or one or more processors within these devices”). 
a database including a plurality of profile structural signatures corresponding to at least one of known hardware and software; (see Hall, [0007] “to determine signatures based on atomic components and store the signatures in a signature database”; [0030] “a signature may be developed and added to the signature database 142, that is then part of the collection of signatures newly acquired”; [0077] “the data processing apparatus or special purpose logic circuitry (or a combination of the data processing apparatus or special purpose logic circuitry) can be hardware- or software-based (or a combination of both hardware- and software-based).  The apparatus can optionally include code that creates an execution environment for… a database”). 
a memory storing computer-readable instructions that, when executed by the one or more processors, cause the system to: (see Hall, [0091] “computer-readable medium storing computer-readable instructions to perform the computer implemented method; and a computer system comprising a computer memory interoperably coupled with a hardware processor configured to perform the computer-implemented method”). 
receiving a multimedia file for analysis; (see Hall, [0027] “receive and process predetermined types of atomic components and attachments, for example, depending on the type of file or data they carry”; [0027] “some types of analysis modules may be configured to parse various types of attachments, such as text (*.TXT), binary (*.JPG, *.GIF, *.PNG, *.EXE)”; [0057] “The information can include digital data, visual data, audio information, or a combination of information”).
identifying a multimedia file format of the multimedia file; (see Hall, [0027] “The analysis modules 130a-103n are each configured to receive and process predetermined types of atomic components and attachments, for example, depending on the type of file or data they carry… some types of analysis modules may be configured to parse various types of attachments, such as text (*.TXT), binary (*.JPG, *.GIF, *.PNG, *.EXE)”). 
determining whether a multimedia file type of the multimedia file is a supported multimedia file; (see Hall, [0053] “can include identifying a data type of the atomic component, identifying, based on the data type, an analysis module from a collection of predetermined analysis modules, where each of the analysis modules is configured to parse a predetermined data type”; [0027] “some types of analysis modules may be configured to parse various types of attachments, such as text (*.TXT), binary (*.JPG, *.GIF, *.PNG, *.EXE)”; [0057] “The information can include digital data, visual data, audio information, or a combination of information”). 
parsing the multimedia file to separate structural elements of the multimedia file, (see Hall, [0071] “parsing the data into one or more atomic components”; [0027] “some types of analysis modules may be configured to parse various types of attachments, such as text (*.TXT), binary (*.JPG, *.GIF, *.PNG, *.EXE)”; [0057] “The information can include digital data, visual data, audio information, or a combination of information”) wherein the structural elements that are parsed include all binary structures in the file irrespective of whether said binary structures are complete or incomplete; (see Hall, [0044] “The collection of atomic components includes one or more file attachments 226… the file attachments 226 can be text or binary files that have been encoded so they can be transmitted along with the message 224” – the parsing in Hall does not depend on binary files to be complete or incomplete). 
generating at least one Media Examiner profile structural signature for the multimedia file based on the parsed multimedia file; (see Hall, [0053] “the analysis modules is configured to parse a predetermined data type, determining, by the analysis module, a 
match (see Hall, [0030] “a signature match”) of the generated at least one Media Examiner profile structural signature with the plurality of profile structural signatures of the database; and (see Hall, [0053] “comparing, by the analysis module, the determined signature to a collection of predetermined signatures”; [0073] “The analysis module can be further configured to determine signatures based on atomic components and store the signatures in a signature database”; [0030] “a signature may be developed and added to the signature database 142, that is then part of the collection of signatures newly acquired artifacts are checked against”). 
providing an indication of the at least one of the known hardware and software of at least one of the plurality of profile structural signatures when at least one of the plurality of profile structural signatures… (see Hall, [0030] “reference a signature database 142 to test a component for a signature match… The human analyst 180 may be alerted to the detection of a signature match through an interface presented by the application server 160, an automated alert sent to a monitoring system, or even an email message generated and sent to a designated mailbox for review by the human analyst 180”) match (see Hall, [0030] “a signature match”) with the generated at least one Media Examiner profile structural signature (see Hall, [0053] “comparing, by the analysis module, the determined signature to a collection of predetermined signatures”; [0073] “The analysis module can be further configured to determine signatures based on atomic components and store the signatures in a signature database”; [0030] “a signature may be developed and added to the signature database 142, that is then part of the collection of signatures newly acquired artifacts are checked against”).
determining a percentage match of the generated at least one Media Examiner profile structural signature with the plurality of profile structural signatures; plurality of profile structural signatures has a percentage match with the generated at least one Media Examiner profile structural signature that satisfies a predetermined value.
However, McMillan discloses signature generator and also teaches
determining a percentage match of the received signatures with the reference signatures (see McMillan, [0059] “The signature comparator 216 may identify a match based on, for example, whether a threshold number and/or percentage of the received signatures match the reference signatures”).
has a percentage match of the received signatures with the reference signatures that satisfies a predetermined value of a threshold number (see McMillan, [0059] “The signature comparator 216 may identify a match based on, for example, whether a threshold number and/or percentage of the received signatures match the reference signatures”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of percent match between signatures and metadata information as being disclosed and taught by McMillan, in the system taught by Hall to yield the predictable results of increase the efficiency of identifying the data wherein matching signatures can be identified (see McMillan, [0072] “To increase the efficiency of identifying the channel on which the media corresponding to the non-matching reference signatures was presented, the example signature comparator 216 compares the portions of the reference signatures to the signatures collected at the same time prior to comparing other reference signatures to the collected signatures”). 
Claim 11 incorporates substantively all the limitations of claim 1 in a system form and is rejected under the same rationale.

Regarding claim 8, the proposed combination of Hall and McMillan teaches
wherein: parsing the multimedia file to separate structural elements of the multimedia file comprises performing a plurality of media byte analyses (see Hall, [0071] “parsing the data into one or more atomic components”; [0072] “The atomic components can be selected from a group comprising a message header, a network address, a domain name, an email address, a message field, a message subject, a message body, a sequence of bytes of the data, a string of characters of the email, and a file attachment”; [0027] “some types of analysis modules may be configured to parse various types of attachments, such as text (*.TXT), binary (*.JPG, *.GIF, *.PNG, *.EXE)”; [0057] “The information can include digital data, visual data, audio information, or a combination of information”).
Claim 18 incorporates substantively all the limitations of claim 8 in a system form and is rejected under the same rationale.

Regarding claim 9, the proposed combination of Hall and McMillan teaches
wherein: the plurality of media byte analyses include: (see Hall, [0071] “parsing the data into one or more atomic components”; [0072] “analyzing the collection of data records, identifying, based on the analyzing, a statistical trend within the collection of data records, identifying, based on the analyzing, a selected type of predetermined signatures… The atomic components can be selected from a group comprising a message header, a network address, a domain name, an email address, a message field, a message subject, a message body, a sequence of bytes of the data, a string of characters of the email, and a file attachment”). 
parsing structural elements contained in the multimedia file; and (see Hall, [0071] “parsing the data into one or more atomic components”; [0027] “some types of analysis modules may be configured to parse various types of attachments, such as text (*.TXT), binary (*.JPG, *.GIF, *.PNG, *.EXE)”; [0057] “The information can include digital data, visual data, audio information, or a combination of information”).
parsing semantic metadata contained in (see McMillan, [0041] “extract metadata from a data stream”; [0020] “generate media presentation data”) the multimedia file (see Hall, [0071] “parsing the data into one or more atomic components”; [0027] “some types of analysis modules may be configured to parse various types of attachments, such as text (*.TXT), binary (*.JPG, *.GIF, *.PNG, *.EXE)”; [0057] “The information can include digital data, visual data, audio information, or a combination of information”). The motivation for the proposed combination is maintained. 
Claim 19 incorporates substantively all the limitations of claim 9 in a system form and is rejected under the same rationale.

Claims 2-3, 5, 10, 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hall and McMillan in view of Base et al. (US 2016/0294561 A1, hereinafter “Base”).

Regarding claim 2, the proposed combination of Hall and McMillan teaches
the generated at least one Media Examiner profile structural signature (see Hall, [0053] “the analysis modules is configured to parse a predetermined data type, determining, by the analysis module, a signature based on the atomic component”).
The proposed combination of Hall and McMillan does not explicitly teach signature includes at least a first structural signature and a second structural signature.
However, Base discloses digitally signing a file that contains hierarchically structured data objects and also teaches
signature includes at least a first structural signature and a second structural signature (see Base, [0052] “signature data objects SIG are generated at file level, as shown in FIG. 4. The multiple signing involves multiple signature data objects SIG1, SIG2”). 

Claim 12 incorporates substantively all the limitations of claim 2 in a system form and is rejected under the same rationale.

Regarding claim 3, the proposed combination of Hall, McMillan and Base teaches
wherein: the first structural signature includes a first grouping of data structures; and the second structural signature includes a second grouping of data structures, the second grouping including a greater number of data structures than the first grouping (see Base, [0011] “a reference list that contains references to signature data objects that there are already within the file”; [0063] “that signature data object that has the longest reference list VL is selected and its reference list is extended with the identifier of the generated signature data object as reference”; [0052] “the original file D comprises two data objects on the topmost hierarchy level or file level, namely the file object MOOV, in which the metadata of the presentation are situated, and the file object MDAT, which contains the actual media data or useful data… signature data objects SIG are generated at file level, as shown in FIG. 4. The multiple signing involves multiple signature data objects SIG1, SIG2”; Fig. 1 – top most layer with ftyp, moov and mdat has been interpreted as first grouping and the top most layer along 
Claim 13 incorporates substantively all the limitations of claim 3 in a system form and is rejected under the same rationale.

Regarding claim 5, the proposed combination of Hall and McMillan teaches
a Naive Bayes classification of… (see Hall, [0029] “The atomic components and attachments, along with their classification information, are sent by the analysis modules”; [0032] “support vector machines, linear or logistic regression, naive Bayes”) the at least one Media Examiner profile structural signature (see Hall, [0053] “the analysis modules is configured to parse a predetermined data type, determining, by the analysis module, a signature based on the atomic component”) with respect to the plurality of profile structural signatures of the database (see Hall, [0007] “to determine signatures based on atomic components and store the signatures in a signature database”; [0030] “a signature may be developed and added to the signature database 142, that is then part of the collection of signatures newly acquired”). 
The proposed combination of Hall and McMillan does not explicitly teach classification of data structures and semantic metadata contained in the at least one Media Examiner profile structural signature. 
However, Base discloses digitally signing a file that contains hierarchically structured data objects and also teaches
classification of data structures and semantic metadata contained in signature (see Base, Fig. 1; [0052] “the original file D comprises two data objects on the topmost hierarchy level or file level, namely the file object MOOV, in which the metadata of the presentation are situated, and the file object MDAT, which contains the actual media data or useful data… .  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of plurality of signatures, classifying information and performing tests on the signature as being disclosed and taught by Base, in the system taught by the proposed combination of Hall and McMillan to yield the predictable results of using digital signatures to establish the authenticity of electronically transmitted messages (see Base, [0003] “Digital signatures are used to establish the authenticity of electronically transmitted messages or electronic files or documents. By checking the digital signature, it is possible to establish whether these messages or files have been altered”). 
Claim 15 incorporates substantively all the limitations of claim 5 in a system form and is rejected under the same rationale.

Regarding claim 10, the proposed combination of Hall and McMillan teaches
the generated at least one Media Examiner profile structural signature; (see Hall, [0053] “the analysis modules is configured to parse a predetermined data type, determining, by the analysis module, a signature based on the atomic component”) (see Hall, [0053] “the analysis modules is configured to parse a predetermined data type, determining, by the analysis module, a signature based on the atomic component”).
performing one or more modification byte analysis test (see Hall, [0024] “the hash value of the original incoming message can be compared to any other form or copy of the message to determine bit for bit sameness”). 
The proposed combination of Hall and McMillan does not explicitly teach performing one or more validation tests based on the generated at least one Media Examiner profile structural signature. 

performing one or more validation tests based on signature (see Base, [0049] “If the computed value matches the comparison value, then the digital signature of the file is recognized as valid”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of plurality of signatures, classifying information and performing tests on the signature as being disclosed and taught by Base, in the system taught by the proposed combination of Hall and McMillan to yield the predictable results of using digital signatures to establish the authenticity of electronically transmitted messages (see Base, [0003] “Digital signatures are used to establish the authenticity of electronically transmitted messages or electronic files or documents. By checking the digital signature, it is possible to establish whether these messages or files have been altered”). 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hall, McMillan and Base further in view of Itoh et al. (US 2009/0225463 A1, hereinafter “Itoh”).

Regarding claim 4, the proposed combination of Hall, McMillan and Base teaches
wherein the second grouping including "trak" structure(s) for (see Base, Fig. 1 – top most layer with ftyp, moov and mdat has been interpreted as first grouping that does not include trak and the top most layer along with mvhd and trak has been interpreted as second grouping that includes trak) and the first grouping does not include the "trak" structure(s) (see Base, Fig. 1 – top most layer with ftyp, moov and mdat has been interpreted as first grouping that does not include trak and the top most layer along with mvhd and trak has been interpreted as second grouping that includes trak). 
MP4, MOV, 3G2, 3GP, and M4V files.
However, Itoh discloses reading of media files and also teaches
MP4, MOV, 3G2, 3GP, and M4V files (see Itoh, [0029] “extensions such as mpg/mpeg, vob, mp4, m4v, m4a, wmv, asf/asx, mov, rm/ram, 3gp, 3g2, flv, mqv or wvx”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of plurality of media files as being disclosed and taught by Itoh, in the system taught by the proposed combination of Hall, McMillan and Base to yield the predictable results of effectively processing media files (see Itoh, [0042] “When it is determined that the data block is not filled, the data block transfer portion 161 hands over the processing to the file reading portion 155, and then, the file reading portion 155 implements the NtReadFile function to thereby read the media file out of the HDD 23 using the method according to the present embodiment”). 
Claim 14 incorporates substantively all the limitations of claim 4 in a system form and is rejected under the same rationale.

Claims 6-7 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hall, McMillan and Base further in view of Wallace et al. (US 2020/0013420 A1, hereinafter “Wallace”).

Regarding claim 6, the proposed combination of Hall and McMillan teaches
the generated at least one Media Examiner profile structural signature…  the generated at least one Media Examiner profile structural signature (see Hall, [0053] “the analysis modules is configured to parse a predetermined data type, determining, by the analysis module, a signature based on the atomic component”). 
wherein at the step of determining a percentage match,… (see McMillan, [0059] “The signature comparator 216 may identify a match based on, for example, whether a threshold number and/or percentage of the received signatures match the reference signatures”) signature is compared to (see McMillan, [0072] “the example signature comparator 216 compares the portions of the reference signatures to the signatures collected at the same time prior to comparing other reference signatures to the collected signatures”) the plurality of profile structural signatures of the database (see Hall, [0007] “to determine signatures based on atomic components and store the signatures in a signature database”; [0030] “a signature may be developed and added to the signature database 142, that is then part of the collection of signatures newly acquired”).
The proposed combination of Hall and McMillan does not explicitly teach
normalizing signature and transforming signature (see Wallace, [0055] “this normalization process may remove DC offset information… such that resulting normalized energy signatures are generated”) into a normalized Media Examiner profile structural signature; and (see Wallace, [0055] “this normalization process may remove DC offset information… such that resulting normalized energy signatures are generated”). 
the normalized Media Examiner profile structural signature (see Wallace, [0055] “this normalization process may remove DC offset information… such that resulting normalized energy signatures are generated”).
However, Wallace discloses generating correlation values based on signatures and also teaches
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the functionality of normalizing and storing signature information as being disclosed and taught by Wallace, in the system taught by the proposed combination of Hall and Base to yield the predictable results of effectively filtering information based on normalized data (see Wallace, [0007] “filtering the first energy signature into a filtered 
Claim 16 incorporates substantively all the limitations of claim 6 in a system form and is rejected under the same rationale.

Regarding claim 7, the proposed combination of Hall, McMillan and Wallace teaches
storing the normalized Media Examiner profile structural signature in (see Wallace, [0055] “These normalized energy signatures may be stored in corresponding first and second buffers”) the database (see Hall, [0007] “to determine signatures based on atomic components and store the signatures in a signature database”; [0030] “a signature may be developed and added to the signature database 142, that is then part of the collection of signatures newly acquired”). The motivation for the proposed combination is maintained. 
Claim 17 incorporates substantively all the limitations of claim 7 in a system form and is rejected under the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156